Citation Nr: 9921371	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim seeking service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from November 1967 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In argument submitted to the Board in May 1999, the appellant's 
representative also asserted a timely notice of disagreement with 
the April 1999 rating action which assigned a 50 percent 
schedular disability rating for the service-connected PTSD, 
effective October 14, 1998; this also constituted a timely notice 
of disagreement with the April 1998 rating action which assigned 
the initial 30 percent rating for the same disability, effective 
in July 1997.  Thus, a remand back to the RO is needed for 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  


REMAND

The RO has denied the appellant's attempt to reopen his claim 
seeking service connection for a low back disability under the 
criteria established by the U. S. Court of Appeals for Veterans 
Claims in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
However, during the pendency of this appeal, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overturned as 
unduly restrictive the Colvin criteria as they pertain to the 
submission of new and material evidence.  Instead, the Federal 
Circuit has held that the test for determining if new and 
material evidence has been submitted is found exclusively at 
38 C.F.R. § 3.156(a) (1998).  See Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  

The RO has not yet had the opportunity to review the issue in the 
present appeal under this recently announced, lower standard 
which requires only that the new evidence be "so significant 
that it must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

The Board further notes that, at the hearing held before a 
Hearing Officer at the RO in July 1997, the appellant made 
references to X-ray films of his back which initially disclosed 
arthritis.  Such X-ray studies were made in 1989 at "the 
outpatient [clinic?] downtown."  (Transcript, p. 6.)  Since the 
claims file does not currently reflect any VA medical treatment 
records earlier than 1994, the Board believes that a search 
should be made for earlier VA treatment records pertaining to the 
appellant, since these records are deemed to be constructively of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

To ensure full compliance with due process, the case is REMANDED 
for the following action:  

1.  The RO should issue a statement of the 
case to the appellant and his 
representative on the issue of entitlement 
to an initial rating in excess of 
30 percent and a current rating higher than 
50 percent for PTSD.  This should be 
accompanied by a complete explanation of 
the steps which the appellant must take in 
order to perfect an appeal to the Board on 
these issues.  

2.  The RO should also obtain and 
incorporate into the claims file copies of 
all VA medical treatment records pertaining 
to the appellant since his discharge from 
service in November 1969, especially 
reports of X-ray examination of his back in 
1989 which reportedly disclosed arthritis.  
If these X-ray films were not made at a VA 
facility, the appellant is advised to 
obtain and submit this evidence in support 
of the current appeal.  

3.  After obtaining all relevant VA medical 
records, the RO should next review the 
current attempt seeking to reopen the claim 
of service connection for a low back 
disability under the criterion found at 
38 C.F.R. § 3.156(a).  See Hodge, 155 F.3d 
at 1362-64.  

4.  If the claim is reopened, the RO must 
then (a) determine if the reopened claim is 
well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); if so, then it should 
(b) evaluate the merits of the reopened 
claim after ensuring compliance with the 
duty to assist the appellant under 
38 U.S.C.A. § 5107(b).  See Winters v. 
West, 12 Vet. App. 203 at 206 (1999).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
The appellant need take no further action unless or until he is 
so informed, but he may furnish additional evidence and/or 
argument while the case is in remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).  


